Exhibit 10.1

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. “***” ASTERISKS DENOTE SUCH OMISSIONS.

PHOTOVOLTAIC MODULE SUPPLY AGREEMENT

This Photovoltaic Module Supply Agreement (together with all schedules hereto,
the “Agreement”) is made and entered into as of September 21st, 2009 (the
“Effective Date”) by and between:

ASCENT SOLAR TECHNOLOGIES, INC. (“Ascent”), a company incorporated under the
laws of the state of Delaware, and

TurtleEnergy LLC, (“Buyer”), a company duly incorporated under the laws of the
State of New Jersey.

RECITALS

A. Ascent is engaged in the business of manufacturing and selling photovoltaic
modules (“PV Modules”).

B. Buyer is in the business of designing, manufacturing and selling a broad
range of “sustainable energy” products including those incorporating PV Modules.

C. Ascent desires to sell to Buyer, and Buyer desires to purchase from Ascent,
PV Modules on the terms and conditions set forth herein.

AGREEMENT

NOW THEREFORE, the parties agree as follows:

1. Product Sales and Purchases

1.1 The description and specifications for the PV Modules to be sold and
purchased under this Agreement are set forth on the PV Module Specification
Sheet(s) attached as Schedule A. Ascent or TurtleEnergy may from time to time
modify the description or specifications of the PV Modules, upon ninety
(90) days prior written notice to Buyer and vice versa to manufacturer.

1.2 The tentatively projected quantities and prices for the PV Modules to be
sold and purchased under this Agreement for the following five (5) calendar
years are set forth on Schedule B.

1.3 Buyer shall issue orders (“Orders”) on a rolling ninety (90) day basis for
PV Modules to be supplied. The Order will be deemed accepted by Ascent unless
written notice otherwise is provided to Buyer within fifteen (15) days of
receipt of the Order.

1.4 Ascent shall not assume any obligation under this Agreement to provide
quantities in excess of the quantity specified on an accepted Order.

1.5 In the event of any conflict between the terms of an Order and this
Agreement, the terms of this Agreement shall prevail.

 

Ascent Solar Technologies, Inc.   PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. “***” ASTERISKS DENOTE SUCH OMISSIONS.

 

2. Price; Purchase Orders; Taxes

The prices for PV Modules sold under a purchase order(s) “Purchase Order(s)”
issued by Buyer shall be on a per-Watt basis and are set forth on Schedule B. In
the event of any conflict between the terms of a Purchase Order and this
Agreement, the terms of this Agreement shall prevail. Buyer shall be solely
responsible for any taxes applicable to the purchase of PV Modules under this
Agreement (excluding Ascent’s income taxes, which shall be borne solely by
Ascent).

3. Shipments

Unless the parties mutually agree to other shipping terms on the applicable
Purchase Order, the parties agree that Ascent shall ship the PV Modules to Buyer
from Ascent’s designated manufacturing facilities.

4. Packaging and Shipping

All PV Modules shall be packaged, marked, and otherwise prepared in accordance
with good commercial practices to reduce the risk of damage and in accordance
with all applicable state and local packaging and transportation laws and
regulations. An itemized packing list shall accompany each shipment. Ascent
shall bear all costs associated with packaging and storing the PV Modules prior
to shipping. Buyer shall bear all costs of shipping the PV Modules.

5. Risk of Loss; Title

Risk of loss and title to the PV Modules shall pass to Buyer upon delivery to
carrier of Buyer’s choice at Ascent’s manufacturing facilities. The sale of PV
Modules is final upon title transfer, and there are no post-sale obligations
retained by Ascent other than pursuant to Ascent’s warranty obligations set
forth on Schedule C. Without limiting the generality of the foregoing, Buyer
specifically acknowledges that (a) there are no rights of return or refunds
regarding the PV Modules, (b) Buyer is solely responsible for providing adequate
insurance for the PV Modules after risk of loss transfers, and (c) Ascent has no
obligation for installation or other post-sale obligations relating to the sale
of the PV Modules, in each case except as explicitly provided in Ascent’s
warranty obligations set forth on Schedule C.

6. Invoicing

After each shipment pursuant to this Agreement, Ascent shall send a separate
invoice, including item numbers. Subject to the foregoing, Buyer shall pay
Ascent all invoiced amounts within thirty (30) calendar days of the shipment
date of the PV Modules from Ascent to Buyer (“Payment Due Date”). Buyer agrees
to pay interest on any overdue invoice amounts at a rate of one-and-one-half
percent (1.5%) per month or the maximum interest rate permitted by law,
whichever is lower.

 

Ascent Solar Technologies, Inc.   PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. “***” ASTERISKS DENOTE SUCH OMISSIONS.

 

7. Warranties

All PV Modules covered by this Agreement will be warranted per the conditions of
the relevant Ascent warranty statements set forth on Schedule C.

8. Intellectual Property Protections

Buyer acknowledges that any and all intellectual property rights in and in
relation to Ascent’s PV Modules, including any customizations thereto, belong
exclusively to Ascent and agrees not to challenge or harm in any way such
intellectual property rights.

9. Confidential or Proprietary Information and Property

Both parties shall keep confidential and otherwise protect from disclosure all
information and property obtained from the other party in connection with this
Agreement unless otherwise expressly authorized herein or by the non-disclosing
party in writing or unless otherwise required by applicable law, rule or
regulation. Each party shall use such information and property, and the features
thereof, only in its performance under this Agreement. Upon a party’s request,
the other party shall return all such information and property to the requesting
party or make such other disposition thereof as is directed by the requesting
party. In all lower tier subcontracts and purchase orders issued by a party and
involving subcontractor receipt of such information or property, such party
shall provide the other party hereto the same rights and protections as
contained in this Section 9.

10. Export Compliance

It is Ascent’s policy to comply fully with all economic sanctions and trade
restrictions promulgated by the United States Government and the EU authorities.
Buyer agrees to comply, in performing this Agreement, with all applicable laws,
including, without limitation, all statutory and regulatory requirements under
the export administration regulations (15 C.F.R. § 730 et seq.) administered by
the U.S. Department of Commerce; the laws, regulations, and executive
orders implemented by the Office of Foreign Assets Control of the U.S.
Department of the Treasury; and equivalent laws within the EU community
(including, but not limited to, the Regulation (EC) No. 1334/2000 relating to
“the control of exports of dual use items and technology” as well as any
subsequent or related regulation).

11. Infringement

Ascent shall defend, at its own expense, any suit or claim that may be
instituted against Buyer for alleged infringement of patents, trade secrets,
copyrights, or other intellectual property rights relating to the PV Modules,
and Ascent shall indemnify Buyer for all costs and damages arising out of such
alleged infringement, provided that: (i) Buyer gives Ascent reasonably prompt
notice in writing of any such claim or action and permits Ascent, through its
counsel of choice, to answer the charge of infringement and control the defense
of such action; and (ii) Buyer provides Ascent information, assistance, and
authority (at Ascent’s expense for reasonable out of pocket expenses incurred by
Buyer in connection therewith) to enable Ascent to defend such claim or action.
Ascent will have no liability under this Section 11 to the extent that
infringement is attributable to (x) Buyer’s design and/or requirements placed
upon Ascent or (y) Buyer’s modification or combination of one or more PV Modules
with designs not supplied by Ascent.

 

Ascent Solar Technologies, Inc.   PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. “***” ASTERISKS DENOTE SUCH OMISSIONS.

 

12. Change Orders

Neither party may, without the prior written approval of the other party within
ninety (90) days prior to the shipping date, by a change order(s) (“Change
Order(s)”), suspend performance of a Purchase Order in whole or in part, make
changes in the quantities, shipping dates, method of shipment or packing or time
or place of delivery of the PV Modules. Unless otherwise consented to in writing
by the other party, any Change Orders shall not affect the obligations of the
party requesting the Change Order to purchase the PV Modules.

13. Term; Termination

13.1 Term. Unless terminated earlier pursuant to this Section 13, the term of
this Agreement shall commence as of the Effective Date and shall continue
through December 31, 2014 (the “Term”).

13.2 Termination without Cause. Either party may terminate this Agreement
without cause with ninety (90) days’ written notice to the other party.

13.3 Termination for Cause by Buyer. Buyer may terminate this Agreement for
cause upon Ascent’s material breach of this Agreement, which breach remains
uncured after ninety (90) days’ written notice to Ascent.

13.4 Termination for Cause by Ascent. Ascent may terminate this Agreement for
cause:

(i) If Buyer materially breaches this Agreement, which breach remains uncured
after ninety (90) days’ written notice to Buyer.

(ii) If there is a direct or indirect change in control of Buyer, the
dissolution or merger (provided that the latter involves a change in control) of
Buyer, or a substantial portion of the assets of Buyer is transferred to another
person or entity, provided that such circumstances, in Ascent’s reasonable
discretion, prejudice Buyer’s capacity to perform its obligations under this
Agreement.

(iii) If Buyer enters into or proposes to enter into any composition or
arrangement with its creditors or any procedure is commenced with a view to the
winding up or Buyer is placed into or an order is made for receivership, or if
financial difficulties prevent Buyer from normally complying with obligations
arising under this Agreement, unless its obligations are sufficiently
guaranteed.

 

Ascent Solar Technologies, Inc.   PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. “***” ASTERISKS DENOTE SUCH OMISSIONS.

 

13.5 Survival. Sections 7 through 24 (except Section 12) shall survive any
termination of this Agreement.

14. Waiver

14.1 The failure of any party to insist upon the performance of any provision of
this Agreement or to exercise any right or privilege granted to such party under
this Agreement shall not be construed as waiving such provision or any other
provision of this Agreement, and the same shall continue in full force and
effect.

14.2 If any provision of this Agreement is found to be illegal or otherwise
unenforceable by any court or other judicial or administrative body, the other
provisions of this Agreement shall not be affected thereby, and shall remain in
full force and effect.

15. Applicable Law

The validity, performance, and construction of this Agreement shall be governed
by the laws of the State of Colorado without regard to its conflicts of laws
principles. The application of the United Nations Convention on Contracts for
the International Sale of Goods is expressly excluded.

16. Jurisdiction and Venue

Ascent and Buyer agree that all actions arising under this Agreement or
otherwise as a result of the relationship between Ascent and Buyer must be
commenced before the courts of the State of Colorado, Denver County, unless
otherwise chosen by Ascent, and Buyer irrevocably submits to the jurisdiction of
these courts, or the other court chosen by Ascent, and waives any objection it
might have to either the jurisdiction of or venue in these courts.

17. Assignment

17.1 Except as provided herein, no party shall assign this Agreement without the
prior written consent of the other party hereto, and any purported assignment
without such consent shall be deemed null and void.

17.2 Notwithstanding the foregoing, both parties shall be permitted to assign
this Agreement in connection with a merger or sale of all or substantially all
of their assets.

17.3 Buyer may assign a Purchase Order under this Agreement in favor of a third
party before acceptance of the Purchase Order by Ascent subject to Ascent’s
prior written consent and payment by Buyer or the assignee of the price of the
PV Modules before shipping.

18. Publicity

No party shall make or authorize any news release, advertisement, or other
disclosure that shall confirm the existence or convey any aspect of this
Agreement without the prior written consent of the other party except as may be
required to perform this Agreement or a Purchase Order, or as required by
applicable law, rule, or regulation except on a need-to-know basis for the
purpose of evaluating either party in conjunction with a sale or transfer of
ownership.

 

Ascent Solar Technologies, Inc.   PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. “***” ASTERISKS DENOTE SUCH OMISSIONS.

 

19. Complete Agreement; Modifications

19.1 This Agreement, including all Schedules, Purchase Orders, exhibits, and
annexes hereto, contains the complete and entire agreement between the parties
as to the subject matter hereof and replaces and supersedes any prior or
contemporaneous communications, representations, or agreements, whether oral or
written, with respect to the subject matter of this Agreement.

19.2 No modification of the Agreement shall be binding unless it is writing and
signed by both parties.

20. Force Majeure

Notwithstanding anything to the contrary in this Agreement or any Schedule
hereto, no party shall be considered in default of performance under this
Agreement or a Purchase Order to the extent that performance of such obligations
is delayed or prevented by reasons beyond the reasonable control of such party,
including but not limited to fire, flood, hurricanes, earthquake or similar
natural disasters, riot, war, terrorism, radical changes in government
import/export regulations, labor strikes or civil strife.

21. Notices

All notices shall be delivered by fax, registered letter or courier or
hand-delivered to the person below. Notice shall be effective upon receipt.

 

To Ascent:

Attn:

12300 N. Grant Street

Thornton, CO 80241-3120

Phone: (720) 872-5000

Fax: (720) 872-5077

E-mail:

 

Cc:

Gary Gatchell, CFO

12300 N. Grant Street

Thornton, CO 80241-3120

Phone: (720) 872-5000

Fax: (720) 872-5077

E-mail: ggatchell@ascentsolar.com

 

To Buyer:

John Millard

TurtleEnergy LLC

1900 Lower Road

Linden, NJ 07036

 

Ascent Solar Technologies, Inc.   PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. “***” ASTERISKS DENOTE SUCH OMISSIONS.

 

22. Limitation of Liability

Except as otherwise expressly stated herein and subject to mandatory limitations
under applicable law, in no event shall any party hereto be liable to any other
party hereto or any third party for any indirect, consequential, incidental,
punitive or special damages whatsoever, without regard to cause or theory of
liability (including, without limitation, damages incurred by such other party
or such third party for loss of business profits or revenue, business
interruption, loss of business information or other pecuniary loss) arising out
of this Agreement.

23. Schedules

The following Schedules are an integral and essential part of the Agreement:

 

  A: PV Module Specification Sheet(s)

 

  B: PV Module Quantities and Pricing

 

  C: Limited Warranty for PV Modules

(signature page follows)

 

Ascent Solar Technologies, Inc.   PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. “***” ASTERISKS DENOTE SUCH OMISSIONS.

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
and year first above written.

 

Ascent: ASCENT SOLAR TECHNOLOGIES, INC. By:  

/s/    Gary Gatchell

Printed Name: Gary Gatchell Buyer: TURTLEENERGY LLC By:  

/s/    John Berry Millard

Printed Name: John Berry Millard

 

Ascent Solar Technologies, Inc.   PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. “***” ASTERISKS DENOTE SUCH OMISSIONS.

 

SCHEDULE A

Specification Sheets to be Provided by Ascent Solar

 

Ascent Solar Technologies, Inc.   PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. “***” ASTERISKS DENOTE SUCH OMISSIONS.

 

SCHEDULE B

PV MODULE QUANTITIES AND PRICING

Planned Shipments 2010 Single 5 meter *** per watt STC

 

     

2010 per month

Product

  

January

  

February

  

March

  

April and Beyond

5 meter single wide,

120 watts STC each

   10 KW    25 KW    50 KW    222 KW

Annual Order

Per Month Quantities Double Wide 5 meter

 

     

2011

  

2012

  

2013

  

2014

Product

  

QTY

  

Price

  

QTY

  

Price

  

QTY

  

Price

  

QTY

  

Price

5 Meter

double wide

   417 KW    ***    833 KW    ***    2,000 KW    ***    2,222 KW    ***

Price per Watt is based upon Standard Test Conditions (STC), KW is 1,000 watts
STC. Modules certified to IEC 61646 and UL 1703 to 600 volts. First months of
2010 pending certification.

 

Ascent Solar Technologies, Inc.   PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. “***” ASTERISKS DENOTE SUCH OMISSIONS.

 

SCHEDULE C

LIMITED WARRANTY FOR PV MODULES

1. Limited Product Warranty

Ascent Solar Technologies, Inc. (“Ascent”) warrants that its photovoltaic
modules (“PV Modules”) sold pursuant to the Photovoltaic Module Supply Agreement
as to which this document serves as Schedule C (the “Agreement”) will be free
from material defects in materials and workmanship under normal application,
use, installation, operation and service for a period of five (5) years from the
date of sale to the end user customer (“Customer”) that purchases PV Modules
from Ascent directly or from an authorized channel partner, installer or
original equipment manufacturer. If the PV Modules do not conform to the
foregoing Limited Product Warranty, Ascent will, at its sole option, either
repair or replace the PV Modules, or refund a prorated portion of the purchase
price paid by the Customer. If replaced or repaired, the replacement or repaired
PV Modules will be covered by this Limited Product Warranty for the remainder of
the returned PV Modules’ Limited Product Warranty period. This Limited Product
Warranty does not warrant a specific power output, which is exclusively covered
under the Limited Power Output Warranty set forth in Section 2 below.

2. Limited Power Output Warranty

Ascent additionally warrants that the PV Modules shall (i) during the first
twenty (20) years from the date of sale, produce at least eighty percent
(80%) of the minimum power output rating, where the minimum power output rating
is the rated power minus the applicable tolerance, as specified in the PV Module
Specification Sheet(s) attached as Schedule A to the Agreement. Power output
shall be determined by Ascent and measured under Standard Test Conditions
(“STC”) using a method, measurement equipment, and laboratory acceptable to
Ascent. This Limited Power Output Warranty applies only to PV Modules installed,
operated, and serviced according to Ascent documentation and only if the lost
power is due to a material defect in material or workmanship. If the PV Modules
do not conform to the foregoing Limited Power Output Warranty, Ascent will, at
its option, (i) repair or replace the PV Modules, (ii) provide supplemental PV
Modules to meet the minimum power output, or (iii) refund a prorated portion of
the purchase price commensurate with the lost power, as reasonably determined by
Ascent.

3. Limitation of Remedies

THE REMEDIES SET FORTH ABOVE ARE THE EXCLUSIVE REMEDIES FOR ANY BREACH OF
WARRANTY BY ASCENT. The sole purpose of these exclusive remedies is to provide
for the repair, replacement, or supplementation of PV Modules, or refund of a
portion of the applicable purchase price, in the event of a breach of warranty
at Ascent’s option. This exclusive remedy shall not be deemed to have failed its
essential purpose so long as Ascent is willing and able to replace or repair the
nonconforming PV Modules, provide supplemental PV Modules, or provide a refund
for such PV Modules as described under the terms of the foregoing limited
warranties. This warranty is in lieu of all other warranties. Ascent’s failure
to enforce any of the terms or conditions of warranty in this Schedule C will be
not construed as a waiver of that provision or any other terms and conditions of
these warranties.

 

Ascent Solar Technologies, Inc.   PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. “***” ASTERISKS DENOTE SUCH OMISSIONS.

 

4. Effectivity, Registration, Transfer

The warranties in this Schedule C are only effective if the PV Modules were
purchased directly from Ascent or from an authorized channel partner, installer
or original equipment manufacturer, the PV Modules were installed in an approved
application in accordance with Ascent documentation, and the installation was
registered at www.ascentsolar.com. The warranties in this Schedule C are
transferable to an assignee only when the PV Modules remain installed in the
original location. Transferred warranties shall remain in effect for the time
period remaining in the term of the respective original limited warranties.

5. Warranty Exclusions

The warranties do not apply to any damage, malfunctions, or failures of PV
Modules which, in the judgment of Ascent, have been subject to:

a. misuse, abuse, neglect, alteration, accident, vandalism, or excessive wear
and tear;

b. improper or inadequate installation, application, maintenance or cleaning, or
failure to otherwise use reasonable care in maintaining the PV Modules;

c. negligence in use, storage, transportation, or handling;

d. installations not in conformance with Ascent specifications, installation
manuals, operation manuals, and maintenance instructions;

e. application to substrates or materials that have not been approved by Ascent;

f. damage or corrosion caused by substrates, roofing materials, or their
properties, such as corrosion resistance, thermal expansion and contraction, and
water sealing properties;

g. lack of compliance with applicable codes;

h. repair by anyone other than Ascent or an Ascent-approved repair technician;

i. power failure, power surges, lightning, fire, falling objects, flood, insect
or animal damage, or other events or accidents outside Ascent’s reasonable
control;

j. altered, removed, or illegible PV Modules serial number(s);

k. damage due to water pooling on the PV Modules surface or any evidence
thereof; or

l. damage or corrosion due to environmental pollution, such as soot, chemical
vapors, acid rain, or salt water.

The warranties do not cover any transportation costs for return of PV Modules or
for reshipment of any repaired PV Modules, costs associated with installation,
removal or reinstallation of PV Modules, or costs associated with any other
system components or parts other than the PV Modules.

6. Warranty Limitations

EXCEPT AS EXPRESSLY SET FORTH IN THIS SCHEDULE C, ASCENT MAKES NO REPRESENTATION
OR WARRANTY OF ANY KIND WHATSOEVER, WHETHER EXPRESS OR IMPLIED, INCLUDING BUT
NOT LIMITED TO ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE
OR NONINFRINGEMENT. TO THE

 

Ascent Solar Technologies, Inc.   PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. “***” ASTERISKS DENOTE SUCH OMISSIONS.

 

FULLEST EXTENT PERMITTED BY LAW, UNDER NO CIRCUMSTANCES WILL ASCENT BE LIABLE
FOR ANY SPECIAL, PUNITIVE, INCIDENTAL OR CONSEQUENTIAL DAMAGES, INCLUDING BUT
NOT LIMITED TO LOSS OF PROFITS, LOSS OF USE, OR LOSS OF REVENUES ARISING
DIRECTLY OR INDIRECTLY FROM THE SALE OR USE OF ANY PRODUCTS (INCLUDING PV
MODULES), WHETHER SUCH CLAIM IS BASED ON WARRANTY, CONTRACT, NEGLIGENCE, STRICT
LIABILITY OR OTHERWISE. UNDER NO CIRCUMSTANCES SHALL THE LIABILITY OF ASCENT FOR
NONCONFORMING PRODUCTS EXCEED THE PURCHASE PRICE PAID TO ASCENT FOR THE
PARTICULAR PV PRODUCT INVOLVED. THE RIGHTS AND LIMITATIONS IN THIS DOCUMENT MAY
NOT AFFECT LEGAL RIGHTS EXISTING UNDER MANDATORY APPLICABLE LAWS.

7. Return Policy, Contact Information

A Customer seeking to make a claim covered by this Schedule C must immediately
notify the party who sold the PV Modules, or an authorized Ascent
representative, or Ascent directly at www.ascentsolar.com. Warranty claims must
be submitted to Ascent with a description of the claimed defect, the PV Modules’
serial numbers, and evidence indicating the purchase date. Ascent will not
accept the return of any PV Modules unless it has given prior written
authorization in the form of a validly issued return material authorization. In
the event that a claimed defect is denied and the PV Modules have been shipped
to Ascent for evaluation of the claimed defect, Ascent is not responsible for
the packaging and transportation costs, if any, to return the PV Modules.

 

Ascent Solar Technologies, Inc.   PROPRIETARY AND CONFIDENTIAL